Title: To George Washington from Arthur Fenner et al., 9 June 1790
From: Fenner, Arthur
To: Washington, George



Sir,
State of Rhode Island, Newport June 9th 1790

The exalted Station which your Excellency holds in the Government of the United States, is necessarily attended with the Inconvenience of various Applications for Appointments to Offices in the different Districts in the Union. In consiquence of the Ratification and Adoption of the New National Constitution by the Convention of the People of this State⟨,⟩ on the 29th Ulto, Officers, whose Nomination belongs to your Excellency, must soon be appointed here, for carrying into Execution the Laws of the National Legislature, The People of this State are immediately interested in the Appointment of the Officers in this Part of the Confederacy. We Collectively constitute the upper Branch of the Legislature of th⟨is⟩ State and are under the strongest Obligations to consult and promote the Public Good, that being our only Inducement for the present Application, which wee do not consider as made in our Legislative Capacity, but as coming from Citizens of the Union who have the Good of the whole Confederacy at Heart, and who have the best Means of Information on the Subject we write upon, and we therefore hope the Present Application will appear in a favourable Point of Veiw to your Excellency.
At the last Election held by the General Assembly of this State, on the beginning of the last Month, Ebenezer Thompson Esqr. was appointed Collector of the Revenue Duties, in the District of Providence, Theodore Foster Esqr. was appointed Naval Officer, and William Tyler Esqr. Surveyor. The State at large have Confidence in these Gentlemen, They have all Abilities adequate to the faithful and due Performance of their respective Trusts, They are not concerned in Navigation, or External Commerce, and are not immediately connected, with, or likely to be under the Influence of those who are in the Mercantile Line of Business, Their Vigilance, Industry, Firmness, and Suitable Capacities

for their respective Trusts have been experienced and we think their Integrity may be relied on: To these Reasons may be added the weighty Consideration that they are such Persons as wou’d be most likely to appease and soften the spirit of Party in the State as having the General Confidence and good Will of the People, and therefore more likely to conciliate the Affections and Esteem for the National or Federal Government.
We therefore, take the Liberty of recommending to and requesting of your Excellency and the Honorable, the Senate of the United States that those Gentlemen before named may be continued after the Organization of the Federal Government within this State in the Offices which they now respectively hold viz. Ebenezer Thompson Esqr. as Collector, Theodore Foster Esqr. as Naval Officer and William Tyler Esqr. as Surveyor, for the District of Providence. A Compliance with this Request will be in General agreeable, we beleive to all Parties in this State e⟨c⟩cepting the immediate Freinds and Connections of those who have applied or will Apply for Others to be appointed in their Places from Motives of Personal Interest.
That the United States of America may long continue to flourish that they may Experience all the Blessings of Liberty and good Government, and that your Excellency may long live in Health Prosperity (possessing the Hearts and Confidence of the People[)], to enjoy that Glory and National Independence of our Country to which you have so much ⟨contriillegible⟩ you[r] Excellency’s most Obedient and most humble Servants

Arthur Fenner.
Saml J. Potter
James Arnold
Thos G. Hazard
 Job Watson
James Congdon
Thomas Hoxsie
John Cook
John Harris
Peleg Arnold

